 
Exhibit 10.2
 
 
 

--------------------------------------------------------------------------------

PRELIMINARY AGREEMENT FOR EXCHANGE
By and Between:
SPECIFIC OFFERING OWNERS OF AEGEA, INC. SHARES AND DEBT
AND
FUTURELAND PROPERTIES, LLC
A Subsidiary of FutureWorld, Corp.

--------------------------------------------------------------------------------

Dated this March __, 2015
WHEREAS, the included below Specific Offering Debt Holders and Shareholders of
Aegea, Inc. (hereafter referred to as "AEGA Holders" or by name), of Aegea Inc.
which is a publicly filed Colorado Company, and FutureWorld, Corp. (hereafter
referred to as "FWDG") a Delaware Corporation which is the owner of the wholly
owned subsidiary of FutureLand Properties, LLC,(hereafter referred to as "FLP") 
is a Colorado Limited Liability Corporation (hereafter referred to as "FLP"),
desire to enter into a purchase and exchange agreement by the AEGA Holders to
deliver to FutureWorld their share holdings of Aegea, Inc., as an exchange for
such shares owned by such AEGA Holders which shares represent the controlling
interest of Aegea, Inc. Additionally, the AEGA Holders shall deliver the rights
and release to a certain amount of debt due to them individually, as such amount
are set forth herein, which debt exists as obligations of Aegea, Inc.  In
exchange for such shares and debt of Aegea, Inc. the AEGA Holders shall receive
such shares designated as exchange shares as an exchange for such securities and
debt surrendered. Additionally, the AEGA Holders, shall include such members of
the Board of Directors, who are entering into such agreement commensurate with a
resolution to resign their positions from the Board of Directors, while
appointing such directors as designated by FLP. As such the Parties agree to
enter into this binding Preliminary Agreement, whereby the AEGA Holders and FLP
shall be bound to such exchanges and actions.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the Buyer and Seller hereby agree as follows:



--------------------------------------------------------------------------------

 
 
AGREEMENT
NOW THEREFORE, the following terms and conditions are hereby agreed to between
the Parties to be binding on the Parties:
1.    Exchange of Share Interests.  Upon the terms and subject to the conditions
set forth
herein, on the Closing Date (as defined herein), AEGA Holders shall sell,
convey, transfer, assign, and deliver to Aegea, Inc., after such change in board
control, such shares which are set forth below, which shall be simultaneously
exchanged for shares with a resolution of the board of directors, to exchange
such shares in combination with such debt as set forth which is due from Aegea
to such AEGA Holders. Such share and debt exchange shall occur after the
corporate actions of the newly seated board of directors occurs. Such share
rights for receipt of the exchange shares are agreed to by the AEGA Holders to
occur after the action of the Corporation to conduct a reverse division of the
outstanding shares. Such shares shall be redeemed to the Corporation, in
combination with such debt, for the purpose of exchange of such shares and debt
as due. Such amount of shares being returned by the AEGA Holders shall be set
forth in Schedule B set forth below, along with such debt which is being
relieved from the corporation in Schedule C set forth below.  Such signatories
to this binding Preliminary Agreement represent the controlling interest of
shares of Aegea, Inc. and are bound by such. Additional persons may be added to
such exchange of the shares and debt in the final agreement. For purposes of
this initial agreement, such persons and entities involved agree to be bound,
and such additional parties which shall join the final agreement shall be
together as a group as the exchange parties for purposes of calculation of such
shares being issued as exchange shares.


2.    Exchange Terms. In return for their shares of Aegea, Inc. in the common
shares held, in combination with such debt forgiveness as set forth herein, the
AEGA Holders shall receive, post-reverse division, an amount of shares to be
equal to four and nine tenths percent (4.9%) of the outstanding shares of Aegea
when the change in control occurs, and after such reverse division occurs. Such
4.9% shall be calculated, post reverse division based upon the shares
outstanding within ten days after such reverse division and change in control
occurs. Such shares as held by the AEGA Holders which are surrendered in return
for the new exchange shares to be issued, shall be cancelled in such exchange
and returned to treasury. Such exchange shares when issued shall be
non-dillutable, meaning that such holdings shall exist as a matter of right for
a period of twelve months from the date of issuance, in such percentage. In
order to effect such non-dillutable amount of holdings, such additional shares
to keep such percentage of holdings shall be issued the first of each 90 days
following such initial issuance, for the period of the one year. Such shares
shall be held by the AEGA Holders under terms of limitation of sale,
cumulatively, as a class so that such AEGA Holders may sell only 1% of the
outstanding shares per month.
3.    Corporate Actions. The exchange shall occur, from the AEGA Holders, after
certain corporate actions occur with Aegea. Such Holders by their offering for
this exchange do hereby agree that they shall and do approve the replacement of
such board of directors as necessary for the actions involved in such agreement.
Such AEGA Holders represent the majority of the outstanding shares of Aegea, and
as such are hereby authorizing the replacement of those board members who are
AEGA Holders in this agreement, who hereby agree to resign such positions
concurrent with this agreement. Such board of director members shall concurrent
with such resignation, appoint such members as identified in such resolution
such members as nominated by FutureLand Properties. Such resolution shall be
effective on the date of the final agreement.
- 2 -

--------------------------------------------------------------------------------

 

 
4.    Debt Exchange. In combination with the shares being exchanged, the AEGA
Holders shall grant relief of debt to Aegea for purposes of relief of corporate
debt. Such amount of debt, shall be a cumulative and total amount of $100,000.00
as set forth on Schedule C to the Agreement. Such debt shall be bound from the
initial signer AEGA Holders, and may be distributed from others who join the
AEGA Holders at the time of the final agreement which may include such other
parties.
5.    Additional AEGA Holder Actions. Additionally, each AEGA Holder who is a
party to this Agreement, and such does by their entry into this agreement, agree
that they shall sign a resolution, if necessary, for the reverse division of the
Common stock of such shares of Aegea, Inc. in such reverse division resolution
which shall follow this preliminary agreement.
6.   Share Issuance, Resolutions and Guaranty. FutureLand Properties, LLC as the
new appointed corporate control party through such appointed new directors, and
by way of this agreement, does hereby agree to all terms of this agreement, to
include the actions for the reverse division of such shares by the new board of
directors, the issuance of the new shares for exchange of the original shares as
held by the AEGA Holders, proportionate share issuance for purposes of the 4.9%
ownership by such AEGA Holders, and for the purchase by such AEGA Holders of the
assets of Aegea, Inc. for private ownership. Such rights are essential and
guaranteed under this Agreement.
7.   Purchase of Aegea, Inc. Assets. By entry into this Agreement, the appointed
new directors will be bound, as appointed by FutureLand Properties, do hereby
agree that all assets of Aegea, Inc. as currently held by Aegea, Inc. to include
all intellectual property, contractual rights, business plans, architectural
works, property rights, and other valuable matters, shall be sold to the AEGA
Holders, into a new entity formed at their direction, control and benefit. All
such properties and assets shall be sold from Aegea, Inc. by a bill of sale, for
which the AEGA Holders shall pay for such assets and property by an exchange of
$100,000.00 in debt due to them from Aegea, Inc. Such purchase shall be operable
with the signing of this Agreement with such effective date, as executed herein,
by resolution and agreement this date. All additional debt as due from Aegea,
Inc. to such AEGA Holders shall be assigned as liabilities to such new private
entity as designated by the AEGA Holders.


9.    AEGA Holder's Deliveries.     Within 5 days of the Execution Date of the
final agreement, AGEA Holders shall deliver to the Corporation their shares of
Aegea, Inc. together with such documents necessary for cancellation of such
shares. As well, commensurate with the execution of this Agreement, such AEGA
Holders shall deliver a resolution for the reverse division of such common
shares of the Corporation, based upon their holdings before such shares which
are being exchanged to the Corporation.
- 3 -

--------------------------------------------------------------------------------

 

 


10.    New Asset Entity and Action of Corporation. AEGA Holders shall form,
prior to the exchange actions involving the assets of Aegea, Inc. a receiving
private entity as a recipient corporation for all such purchased assets and
debt.  Such entity shall be a Florida Corporation, which shall receive and be
entitled to hold all of the assets of Aegea, Inc., to include all real property,
contractual rights, intellectual property, copyrights, trademarks, business
plans, web sites, work in progress, and all real and personal property of the
Corporation, with the exception of those matters necessary for operation and
reporting of the Corporation as a public entity. All liabilities of Aegea
identified as non-public liabilities shall become liabilities of such new
entity.
11.     Actions for Closing.
(a)    Board of Directors. Upon or before the effective date as set forth in the
final agreement, the existing members of the board of directors shall execute a
simultaneously effective resolution for their resignation from the board of
directors of Aegea, and appointing such persons as designated by FutureLand
Properties.
(b)    Liabilities. The liabilities of Aegea as a corporation, shall be divided
for purposes of the final agreement between the surviving Corporation, and the
Asset Receiving Entity controlled by the AEGA Holders, which liabilities shall
stay with such entity in the new Florida Corporation, based upon whether such
expenses and debts are due to either 1) public company activities directly
related to the public market and reporting of Aegea, Inc. or 2) those of Aegea
related to its core business operations and planning for land acquisition and
development. As such the parties agree, that as of the date of this preliminary
agreement, the expenses are reflected on Schedule A to this Agreement and shall
carry over as liabilities of each party as designated. All such other
liabilities or claims shall be dealt with by each party as designated in the
final agreement schedule.
12.    Indemnification, Actions  and Legal Authorities
      (a)    All Parties agree to extents of indemnification and hold harmless
as set forth in the final agreement.
      (b)     Officers and Directors.  At the Effective Date and Time, the
officers and directors of Aegea, Inc. shall deliver to the Company evidence of
resignation and the appointment of those new directors and officers as
designated by FutureLand Properties to be effectively appointed and empowered on
such date.


      (c)    Liabilities.  As of the Closing Date, Aegea shall have no more than
$1,000 in actual or contingent liabilities which have not been disclosed, and 
will have no other obligations of any nature (whether fixed or unfixed, secured
or unsecured, known or unknown and whether absolute, accrued, contingent, or
otherwise) (including, without limitation any Contracts), except for its
obligations incurred as set forth below in Schedule A to this Preliminary
Agreement.
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
      (d)    Common Stock.  As of the Effective Time, such Aegea Company stock
is eligible and trading on the OTC Markets and quoted on the OTCQB.  Aegea, Inc.
will have made all required filings which the Corporaton would have been
required to make with the Securities and Exchange Commission under the Exchange
Act, and such filings will have complied in all material respects with
applicable requirements under the Exchange Act.
 
      (e)    Additional Deliveries. AEGA Holders will deliver to the Company, on
or prior to the Closing Date, (i) such pay-off letters and releases relating to
liabilities as the Company may reasonably request to confirm that Aegea, Inc.
has no more than $1,000 in liabilities other than those reflected on the
attached schedule aside from those debts being moved to the new AEGA Holder
private company, (ii) a good standing certificate from the State of Colorado, or
confirmed by counsel, and (iii) such other documents as the Company may
reasonably request.


      13.    Termination


  This Preliminary Agreement and the final agreement may be terminated a) only
for cause at any time prior to the Effective Time, after approval by execution
of the below signed AEGA Holders, who are represented by the below signers who
initially represent the controlling shareholders of Aegea; b) by either party,
if the required approval of the stockholders of the Company shall not have been
obtained by reason of the failure to obtain the required vote; c) by either
party, if all the conditions to the obligations of such party for Closing the
Merger shall not have been satisfied or waived on or before the Final Date other
than as a result of a breach of this Agreement by the terminating party; or d)
by either party, if a permanent injunction or other Order by any Federal or
state court which would make illegal or otherwise restrain or prohibit the
consummation of the exchanges and purchase shall have been issued and shall have
become final and non-appealable;
      5.   General Terms:


      a)    Modification of Terms and Conditions. The purpose of this
preliminary agreement is to provide a binding agreement upon which the Parties
can begin all necessary actions necessary for the transaction.  It is expressly
understood that this preliminary agreement intends to to set out all of the
basic essential terms and conditions pertaining to these transactions.
Therefore, this preliminary agreement shall obligate the parties to such
transaction until it is determined that the final agreement is complete with all
additional AEGA Holders as parties.


      b)   Execution. This preliminary agreement may be executed in
counterparts, each taken in conjunction equating to fully executed agreement;
facsimile and scanned signatures may be accepted in lieu of original manual
signatures.


      c)   Legal Fees and Jurisdiction.  Each Party shall bear its own legal
fees for execution of any  provisions herein contained. Such Preliminary
Agreement shall be governed by Florida` law and enforceable in the Courts of
Florida, in and for Palm Beach County Florida.


      d)   Binding Effect. The Parties agree that this Preliminary Agreement
shall be binding and enforceable as between them.
 
- 5 -

--------------------------------------------------------------------------------

 
 

 
      e)   Commonality of Counsel and Waiver. Both the AEGA Holders and
FutureWorld/FutureLand Properties, hereby acknowledge that there is a common
counsel in Craig A. Huffman, of Securus Law Group. All Parties acknowledge and
waive any perceived conflict of interest, as known and disclosed by Securus, to
include debts from each or related parties and compensation for services, and
other material matters. Both the AEGA Holders and FutureWorld acknowledge that
they have the right to and ability to confer and retain outside or other
counsel, and either are waiving such ability, or have effectively done such
consultation as required. In the event of ANY material claims or litigation,
both Parties acknowledge that Craig A. Huffman shall be conflicted from
representation of either party, and will only act as a joint moderator for
purposes of settlement.
 










- 6 -

--------------------------------------------------------------------------------



NOW THEREFORE, the Parties hereby agree, accept, acknowledge, consent, and
stipulate to the terms and conditions contained herein for the mutual promise
and consideration stated herein.
AEGEA HOLDER
 
 
By:  ANCIENT INVESTMENTS SIGNED ON MARCH 10, 2015

Name on Shares:  ______SEE OTHER SHEET______         Amount of shares:
52,690,000


Date:  March 10, 2015




AEGEA HOLDER


By:______________________________________


Name on Shares:  Dee Investment Management, LLC         Amount of shares:
13,104,667


Date:______________________________________


AEGEA HOLDER


By:______________________________________


Name on Shares: Schneider Family Ventures, LLC        Amount of shares:
15,400,000


Date:______________________________________


AEGEA HOLDER


By:______________________________________


Name on Shares:  ___________________________         Amount of shares:
___________________


Date:______________________________________




 FutureLand Properties, LLC


By:______________________________________


Name:  ______________________________________


Date:______________________________________
- 7 -

--------------------------------------------------------------------------------









SCHEDULE A


DEBTS OF AEGEA, INC.


Here is the current list outstanding AEGEA payables, showing two categories
(public company related and AEGEA related):


Public Company Related Expenses to be acquired and responsible by the surviving
Corporation:


Salberg & Co. $7,580.44
(for 2 quarters)
EdgarTech 4,145.00
CFO on Call 2,500.00
Securus Law Group 20,000.00
ClearTrust 1,000.00 (plus additional for the reverse split, etc.)
_________________
Total $35,225.44**




AEGEA Related Expenses to be carried into the private company of Aegea:


Carter Deluca (IP attorneys) 10,500
Ken Van Assenderp (lawyer - Special District)4,000
M. Lingerfelt (3 months, including March) 10,500
Crossroads Environmental (T. Overdorf)10,000
GCY (surveyors)12,000
M. Curtis 1,500
_________________
Total $48,500




Total$83,725.44


** Chicago Ventures $44,000 debt which is due (with March, April and May
payments), shall be responsibility of the surviving Corporation, and Aegea the
private company shall have no liabilities.






- 8 -

--------------------------------------------------------------------------------







SCHEDULE B
SHARE HOLDINGS FOR EXCHANGE BY AEGEA HOLDERS


 
 
 
 
 
 
 
 
 
 
 
 

 




- 9 -

--------------------------------------------------------------------------------

 
 
 

 


SCHEDULE C
DEBT FOR RELIEF IN EXCHANGE


- 10 -